 In the Matter of APONAUG MANUFACTURING COMPANYandFEDERALLABOR UNION No. 20850, AFFILIATED WITH A. F. L.CaseNo. R-3019.-Decided September 10, 1940.Jurisdiction:textile manufacturing industryInvestigation and Certification of Representatives:existence of gluestion: re-fusal to accord recognition to union, election necessary.UnitAppropriatefor CollectiveBargaining:production employees, excludingsupervisory and clerical employees: no controversy as to.Mr. David F. Craavley,of Kosciusko, Miss., for the Company.Mr. Robert W. Donnahoo,of Meridian Miss., for the Union.Mr. Louis Cokin;of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 3, 1940, Federal Labor Union No. 20850, herein called theUnion, filed with the Regional Director for the Fifteenth Region(New Orleans, Louisiana) a petition alleging that a question affecting-commerce had arisen concerning the representation of employees ofAponaug Manufacturing Company, Kosciusko, Mississippi, herein.called the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On August 12,1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations --Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On August 14, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice, a heaiing Was held on August 23, 1940,atKosciusko,-Mississiplu, before Samuel Lang, the Trial Examiner27NLRB.,No40176 APONAUG MANUFACTURING COMPANY177duly designated by the Board.'The Company and the Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and 'cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the opening of the hearing, counsel for the Company objected tothe holding of the hearing at Kosciusko.The objection was over-ruled.2At the close of the hearing, counsel for the Company filed amotion to dismiss the petition for insufficient evidence.The motionwas denied.During the course of the hearing the Trial Examinermade several rulings on other motions and on objections to the ad-mission of evidence.The Board has reviewed all the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Mississippi corporation operating a plant nearKosciusko, Mississippi, where it is engaged iii the business of manu-facturing cotton goods and textiles.During 1939 the Company manu-factured products valued in excess of $100,000, 50 per cent of whichwere shipped by it to points outside the State of Mississippi.TheCompany employs approximately 375 employees.II.THE ORGANIZATION INVOLVEDFederal Labor Union No. 20850 is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipallproduction employees at the Kosciusko plant of the, Company,excluding supervisory and clerical employees.III. THE QUESTION CONCERNING REPRESENTATIONIn July 1940 the Union requested the Company to bargain withit as the exclusive representative of its employees at the Kosciuskoplant.This request was denied.A representative of the Uniontestified that it represented approximately 200 of the 300 employeesin the plant.IThe hearing was originally scheduled to be held at Jackson, Mississippi, but AA as trans-ferred to Kosciusko, Mississippi, by notice served upon all the parties.2Counsel contended that the hearing should be held at Jackson, Mississippi. becausethe principal office and records of the Company wweie in JacksonIt does not appeal inthe record that the Company was prejudiced in any way by the holding of the heaiing atKosciusko323428-42-vol 2713 178 .DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation Which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union urges that all production employees m the Kosciuskoplant of the Company, excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing.The Company did not state any position with reference to theappropriate unit.We find that all production employees in the Kosciusko plant ofthe Company, excluding supervisory and clerical employees, consti-tute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company thefull benefit of their right to self-orgitnization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by an elec-tion by secret ballot.We will direct that the employees eligible tovote shall be those employees who were employed during the pay-rollperiod immediately preceding the date of the Direction herein, in-cluding employees who did not work during such pay-roll period be-cause they were ill or on vacation and employees who were then orhave since been temporarily laid off, but excluding those who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord of the case, the Board makes the following:ICONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Kosciusko plant of Aponaug Manufac- APONAUG MANUFACTURING COMPANY179turing Company,within the meaning of Section 9(c) and Section 2(6) and(7) of the National Labor Relations Act.2.All production employees at the Company'sKosciusko plant,excluding supervisory and clerical employees,constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National LaborRelationsAct, 49 Stat.449, and pursuanttoArticleIII, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Aponaug Manufacturing Company, Kosciusko,Mississippi, anelection by secret ballot shall be conducted as early as possible,but notlater than thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the FifteenthRegion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions, among all production employees of the Company at its Kosciuskoplant who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laid off;but excluding supervisory and clerical employees and employees whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by Federal Labor Union No. 20850,affiliated with the American Federation of Labor, for the purposes ofcollectivebargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDEROctober 14., 1940On September 10, 1940, the National Labor-Relations Board, hereincalled the'Board, issued'a Decision and Direction of Election in theabove-entitled proceeding.The Direction of Election provided that 180DECISIONS OF NATIONAL LABOR RELATIONS. BOARDan election by secret ballot should be conducted within thirty (30)days from the date thereof among all production employees in theKosciusko plant of Aponaug Manufacturing Company, who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election, including employees who did not work dur-ing such pay-roll period because they were ill or on vacation and em-ployees who were then or have since been temporarily laid off, but ex-cluding supervisors and clerical employees and employees who havesince quit or been discharged for cause, to determine whether or notthey desired to be represented by Federal Labor Union No. 20850,affiliated with the American Federation of Labor, for the purposes ofcollective bargainingPursuant to the Direction of Election, an election by secret ballotwas held on September 25, 1940, under the direction and supervision ofthe Regional Director for the Fifteenth Region.On September 27,1940, the Regional Director, acting pursuant to Article III, Section9, of.National Labor Relations Board Rules and Regulations-Series2, as amended, issued and duly served upon the parties an ElectionReport containing a tally of the ballots. In his Report the RegionalDirector certified that the balloting was fairly and impartially con-ducted, that the ballots cast were duly and fairly counted under hissupervision, and that statements to such effect had been filed with himby the tellers.No objection to the conduct of the ballot or to the Elec-tion Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list-------------------------------------- 367Total ballots cast------------------------------------------- 358Total ballots challenged------------------------------------- 16aChallenged ballots determined eligible-------------0b.Challenged ballots determined not eligible----------0Total blank ballots-----------------------------------------0Total void ballots ------------------------------------------0Total valid votes cast--------------------------------------- 342Votes case for Federal Labor Union No 20850, affiliated withA.F.L--------------------------------------------------99Votes cast against Federal Labor Union No. 20850, affiliated withA. F. L--------------------------------------------------- 243Since the challenged ballots, if counted, could not affect the result ofthe election, we find it unnecessary to- pass upon the challenge.Theresults of the election show that no collective bargaining representa-tive has been selected by a majority of the employees in the appro-priate unit.The petition of Federal Labor Union No. 20850, af-filiated with the American Federation of Labor, for investigation andcertification of representatives of employees of Aponaug Manufactur-Company, Kosciusko, Mississippi, will be dismissed. APONAUG MANUFACTURING COMPANY181ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT Is HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of Aponaug Manufacturing Com-pany, Kosciusko, Mississippi, ,filed by Federal Labor Union No. 20850,affiliated with the American Federation of Labor, be, and it herebyis,dismissed.27 N. L. R. B, No. 40a.